Filed by Frontier Communications Corporation Pursuant to Rule 425 under the Securities Act of 1933 Under the Securities Exchange Act of 1934 Subject Company: Frontier Communications Corporation Registration Statement No. 333-160789 main about us newsroom take action Bring broadband to West Virginia! BROADBAND West Virginia Take Action Now! GET WEST VIRGINIA IN THE DIGITAL FAST LANE. FASTER. Major investments to deliver next generation of broadband Read MoreTake Action Now! We need your help to bring broadband to West Virginia.
